Case: 12-50784      Document: 00512466498         Page: 1    Date Filed: 12/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 12-50784                                 FILED
                                  Summary Calendar                        December 10, 2013
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GILBERTO CORTEZ, also known as Gilbert Cortez, also known as Roberto
Cortez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:11-CR-974-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Gilberto Cortez appeals his jury trial conviction for
possession of an unregistered sawed-off shotgun and possession of a firearm by
a convicted felon.      He contends that the district court erred when it (1)
overruled his objection to the prosecutor’s comment during opening arguments
that the evidence would show that he moved in the direction of using the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50784    Document: 00512466498     Page: 2   Date Filed: 12/10/2013


                                 No. 12-50784

firearm and (2) denied his motion for a mistrial based on that comment. He
urges that the comment improperly raised the possibility of a violent,
uncharged offense. Cortez insists that the comment was improper because the
government did not introduce any evidence showing that he intended to use
the firearm. He asserts that the comment prejudiced him by implying that he
intended to shoot a police officer.     Cortez contends that the prosecutor
magnified the improper comment by soliciting testimony regarding the
dangerousness of the ammunition found in the shotgun and by stating during
closing arguments that it was fortunate that other officers entered the
residence behind the lead officer. He claims that the comment deprived him of
a fair trial because the evidence against him was weak.
      In reviewing assertions of prosecutorial misconduct based on an
allegedly improper remark, we perform a two-step analysis. United States v.
McCann, 613 F.3d 486, 494 (5th Cir. 2010). We first determine whether the
remark was improper. Id. If we conclude that the remark was improper, we
review whether the remark affected the defendant’s substantial rights. Id. In
assessing whether an improper remark affected the defendant’s substantial
rights, we consider “(1) the magnitude of the statement’s prejudice, (2) the
effect of any cautionary instructions given, and (3) the strength of the evidence
of the defendant’s guilt.” Id. at 496 (internal quotations marks and citation
omitted). We review whether a remark was improper de novo, and we review
a district court’s determination that a remark did not affect the defendant’s
substantial rights and its denial of a mistrial motion for abuse of discretion.
Id. at 494-95.
      The evidence presented by the government showed that Cortez was
partially on a sofa reaching towards a second sofa when Officer Mark Gallardo
entered the residence. Further evidence showed that the shotgun was on the



                                       2
    Case: 12-50784    Document: 00512466498     Page: 3   Date Filed: 12/10/2013


                                 No. 12-50784

armrest of the second sofa, in the area towards which Cortez was reaching.
Even though the evidence also showed that Cortez quickly complied with
Officer Gallardo’s command to get back on the sofa and that Officer Gallardo
could not see the object for which Cortez appeared to be reaching, there was
sufficient evidence from which the prosecutor could argue that a reasonable
inference from the evidence to be presented was that Cortez was reaching for
the shotgun. See United States v. Jenkins, 442 F.2d 429, 434-35 (5th Cir. 1971).
      The prosecutor’s remark implied that Cortez was reaching for the
shotgun and that he intended to use it. Arguments based on inferences are
permissible, however, so long as the inferences are based on evidence
presented at trial. See United States v. Delgado, 672 F.3d 320, 336 (5th Cir.
2012). Although no evidence was presented regarding the acts Cortez intended
to carry out if he had reached the shotgun, the prosecutor’s comment merely
made the reasonable inference that Cortez intended to use the shotgun in an
unspecified manner if he had reached it; and arguments concerning inferences
regarding the defendant’s intent are not improper if they are based on
evidence. See United States v. Andrews, 22 F.3d 1328, 1342-43 (5th Cir. 1994).
We have held that a prosecutor may not argue that the defendant committed
offenses extraneous to the offenses being tried, but that holding involved
extraneous offenses committed outside of the scope of the offense being tried.
By contrast, the challenged statement in this case concerned only Cortez’s
actions at the time of the offense that was being tried. See United States v.
Murrah, 888 F.2d 24, 26-27 (5th Cir. 1989). As prosecutors are allowed wide
latitude in making arguments to the jury, Cortez has not shown that the
challenged statement by the prosecutor was improper. See United States v.
Holmes, 406 F.3d 337, 356 (5th Cir. 2005).




                                       3
    Case: 12-50784   Document: 00512466498     Page: 4   Date Filed: 12/10/2013


                                No. 12-50784

      Moreover, even if the remark was somehow improper, Cortez has not
shown that his substantial rights were affected.    As explained above, the
remark was marginally improper if it was improper at all, so it was not such a
serious impropriety “that it permeate[d] the entire atmosphere of the trial.”
United States v. Alaniz, 726 F.3d 586, 616 (5th Cir. 2013) (internal quotation
marks and citation omitted). Additionally, the district court instructed the
jury that the statements of the attorneys were not evidence. And, contrary to
Cortez’s assertion, the evidence against him was strong.      The undisputed
evidence showed that Cortez was alone in a room where the shotgun was
sitting in plain sight. This was sufficient to show that Cortez possessed the
shotgun. See United States v. Meza, 701 F.3d 411, 421 (5th Cir. 2012). Given
the minor nature of the possibly improper statement, the curative instruction,
and the evidence against Cortez, he has not shown that his substantial rights
were affected or that the district court abused its discretion by denying his
request for a mistrial. See United States v. Turner, 674 F.3d 420, 439-40 (5th
Cir. 2012).
      AFFIRMED.




                                      4